                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

COURTENAY HURT,                                                )
                                                               )
                           Plaintiff,                          )
                                                               )
v.                                                             )        Case No. 6:18-03391-CV-S-SRB
                                                               )
ALDEN WILLIAMS and MAX HUFFMAN,                                )
                                                               )
                           Defendants.                         )

                                                     ORDER

          Before the Court is Defendant Max Huffman’s Motion to Dismiss Plaintiff’s Second

Amended Complaint. (Doc. #64). For the following reasons the Motion is granted in part and

denied in part.

     I.      Background

          Since this matter comes before the Court on a Motion to Dismiss, Plaintiff Courtenay

Hurt’s allegations as set forth in the complaint are taken as true. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal citations and quotation marks omitted) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)); Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015). At

all times relevant to this action, Plaintiff was an inmate at the “Dade County Sheriff’s Office”1

(“Dade County Jail”), Defendant Alden Williams was employed as a jailor at Dade County Jail,

and Defendant Sheriff Max Huffman was (and still is) the Sheriff of Dade County. Defendant

Williams regularly served meals to Plaintiff and other inmates at Dade County Jail. Plaintiff

observed on various occasions that Defendant Williams sometimes served food trays without

gloves on, and that sometimes Defendant Williams was sweaty while serving meals to the


1
  The Court presumes Plaintiff’s allegation is that he was an inmate at the Dade County Jail, which is operated by
the Dade County Sheriff’s Department.



            Case 6:18-cv-03391-SRB Document 71 Filed 06/08/20 Page 1 of 8
inmates. Plaintiff observed Defendant Williams regularly “would specifically provide the

bottom tray of food to Plaintiff.” (Doc. #53, ¶ 10).

       On August 13, 2016, Plaintiff observed Defendant Williams was sweaty while serving

meals to the inmates. On the same day, Plaintiff observed a portion of the food on the tray he

was served contained human semen. Plaintiff refused the tray and was not provided a different

tray. On August 14, 2016, a Dade County Sheriff’s Department employee advised Plaintiff that

Defendant Williams was caught masturbating in a bathroom in Dade County Jail. Plaintiff

subsequently “made a complaint with the Sheriff’s office about being served food tainted with

semen.” (Doc. #53, ¶ 14). The Dade County Sheriff’s Department conducted an investigation,

which included an interview of Defendant Williams. Defendant Williams admitted in his

interview that he masturbated almost daily at the Dade County Jail but denied contaminating

Plaintiff’s food with semen. Plaintiff was also interviewed as part of the investigation. A Dade

County Sheriff’s Department report indicated that Plaintiff was advised he would be transferred

to another jail facility while the incident was investigated. The same report indicated that

Plaintiff requested “the grievance be dropped and the paperwork shredded” to avoid being

transferred. (Doc. #53, ¶ 17). “The paperwork was not shredded and Plaintiff was transferred to

another facility.” (Doc. #53, ¶ 18). “To the best of Plaintiff’s knowledge, [Defendant Huffman]

did not fire [Defendant Williams] for this act nor further investigate the actions of [Defendant]

Williams tampering with food of Plaintiff or other inmates at the Dade County Jail.” (Doc. #53,

¶ 23). Plaintiff later returned to the Dade County Jail for a court appearance in Dade County.

On that occasion, Defendant Huffman “told Plaintiff that he was sorry that Plaintiff would have

to miss lunch while at the Dade County Jail . . . and smiled [] at Plaintiff.” (Doc. #52, ¶ 20).




                                      2
          Case 6:18-cv-03391-SRB Document 71 Filed 06/08/20 Page 2 of 8
          “Plaintiff has suffered physical and emotional distress, fully believing that he had eaten

food contaminated by at least [Defendant] Williams of the Dade County Sheriff’s Office, if not

others, before observing what [Defendant] Williams was doing to his food.” (Doc. #53, ¶ 25).

The Second Amended Complaint (“Complaint”) sets forth five claims under 42 U.S.C. § 1983

against Defendant Huffman in his individual capacity: Count 1, due process violation; Count 2,

Eighth Amendment violation; Count 3, equal protection violation; Count 4, civil conspiracy; and

Count 5, failure to supervise.2 Defendant Huffman moves to dismiss Counts 2, 4, and 5.

    II.      Legal Standard

          Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a claim for “failure

to state a claim upon which relief can be granted.” “To survive a motion to dismiss [for failure

to state a claim], a complaint must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal citations and

quotation marks omitted) (quoting Twombly, 550 U.S. at 570); Zink, 783 F.3d at 1098. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ash v. Anderson

Merchs., LLC, 799 F.3d 957, 960 (8th Cir. 2015) (internal citation and quotation marks omitted)

(quoting Iqbal, 556 U.S. at 678). When deciding a motion to dismiss, the Court must “accept as

true all factual allegations in the complaint and draw all reasonable inferences in favor of the

nonmoving party.” Richter v. Advance Auto Parts, Inc., 686 F.3d 847, 850 (8th Cir. 2012); Data

Mfg., Inc. v. United Parcel Serv., Inc., 557 F.3d 849, 851 (8th Cir. 2009) (noting “[t]he factual

allegations of a complaint are assumed true and construed in favor of the plaintiff, even if it

strikes a savvy judge that actual proof of those facts is improbable”). “Threadbare recitals of the


2
 The Complaint lists Counts 4 and 5 as duplicative Counts 3. To avoid confusion, the Court refers to the civil
conspiracy claim as “Count 4” and the failure to supervise claim as “Count 5.”


                                        3
            Case 6:18-cv-03391-SRB Document 71 Filed 06/08/20 Page 3 of 8
elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678 (internal citation omitted). The Court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Id. (internal citation and quotation marks omitted).

   III.      Discussion

             A. Count 2: Eighth Amendment Violation

          “The Eighth Amendment requires prison officials to provide humane conditions of

confinement.” Lott v. Roper, No. 4:04CV989 RWS, 2006 WL 2038635, at *4 (E.D. Mo. July 19,

2006), aff’d, 256 F. App’x 887 (8th Cir. 2007) (citing Farmer v. Brennan, 511 U.S. 825, 832

(1994)). While the Constitution “does not mandate comfortable prisons,” prisoners may not be

denied “the minimal civilized measure of life’s necessities.” Rhodes v. Chapman, 452 U.S. 337,

347, 349 (1981). “[P]rison officials must ensure that inmates receive adequate food, clothing,

shelter, and medical care.” Id. (quoting Farmer, 511 U.S. at 832) (internal quotation marks

omitted). “To prevail on an Eighth Amendment claim, an inmate must prove both an objective

and a subjective element.” Id. (citing Simmons v. Cook, 154 F.3d 805, 807 (8th Cir. 1998)).

“First, the alleged deprivation, objectively, must be ‘sufficiently serious’; the prison official’s act

or omission must result in the denial of ‘the minimal civilized measure of life’s necessities’; or

the prison official must incarcerate the inmate under conditions ‘posing a substantial risk of

serious harm.’” Id. (quoting Simmons, 154 F.3d at 807) (internal citation and quotation marks

omitted). “Second, the prison official, subjectively, must act with ‘deliberate indifference’ to

inmate health or safety.” Id. (quoting Simmons, 154 F.3d at 807) (internal citation and quotation

marks omitted).

          Defendant Huffman argues that Plaintiff alleges Defendant Huffman should be liable for

violating the Eighth Amendment under a respondeat superior theory, which is not a viable




                                        4
            Case 6:18-cv-03391-SRB Document 71 Filed 06/08/20 Page 4 of 8
theory. Plaintiff argues “Sheriff Huffman is ultimately in charge [of the environment at the Dade

County Jail], allowing [the alleged incident(s)] to occur at his jail, then doing little to nothing to

remedy the situation after August 15 and making jokes to Plaintiff [about] having to eat said food

in a return visit to the jail several months following this incident.” (Doc. #69, p. 1). The specific

allegations regarding Defendant Huffman’s actions are that: (1) Defendant Huffman became

aware that Defendant Williams was “masturbating on a daily basis while working in his jail,”

(Doc. #53, ¶ 23); (2) “[Defendant Huffman] did not fire [Defendant Williams] for this act nor

further investigate the actions of [Defendant] Williams tampering with food of Plaintiff or other

inmates at the Dade County Jail” (Doc. #53, ¶ 23); (3) “Plaintiff made a complaint with the

Sheriff’s office about being served food tainted with semen upon learning of Alden Williams

being caught masturbating in a bathroom of the jail” (Doc. #53, ¶ 14); (4) during Plaintiff’s later

return to the Dade County Jail, Defendant Huffman “deliberately and specifically went up to

Plaintiff and made an off-handed remark to Plaintiff about the fact that Plaintiff would not get to

enjoy food at the jail [during his return visit]” (Doc. #53, ¶ 24); and (5) when “Plaintiff asked

Sheriff Huffman what he meant by this . . . Sheriff Huffman smiled back at Plaintiff.” (Doc.

#53, ¶ 20).

       The alleged acts of knowing that an inmate’s food has been contaminated with semen,

doing nothing to remedy the situation, and taunting an inmate about eating such food strikes the

Court as the type of “sufficiently serious” behavior that may result in the denial of “the minimal

civilized measure of life’s necessities” or “pose a substantial risk of serious harm.” While there

is no case law directly on point with these particular allegations, the Court finds, accepting

Plaintiff’s allegations as true and construing all reasonable inferences in his favor, that Plaintiff

has pled a claim for Eighth Amendment violation that is facially plausible. See, e.g., Day v.




                                      5
          Case 6:18-cv-03391-SRB Document 71 Filed 06/08/20 Page 5 of 8
Norris, 219 F. App’x 608, 610 (8th Cir. 2007) (reversing dismissal where plaintiff inmate alleged

his prison diet did not provide him adequate nutrition and “‘sometimes’ contained dirt and other

foreign objects,” and that as a result he “lost weight, was fatigued, and suffered hunger pangs

and mental anguish”); Divers v. Dep’t of Corr., 921 F.2d 191, 193–94 (8th Cir. 1990) (per

curiam) (reversing preservice dismissal of inmate plaintiff’s Eighth Amendment violation claim

to afford plaintiff the opportunity to show the diet was insufficient to maintain health where

plaintiff alleged his food was of poor quality, unsanitary, and insufficient in amount); Obama v.

Burl, 477 F. App’x 409, 412 (8th Cir. 2012) (reversing district court’s dismissal of inmate

plaintiff’s Eighth Amendment violation claim where plaintiff alleged inadequate food portions

caused weight loss); Cody v. CBM Corr. Food Servs., 250 F. App’x 763, 765 (8th Cir. 2007)

(“[To prove an Eighth Amendment violation based on inadequate nutrition], a prisoner must

show ‘. . . the food he was served was nutritionally inadequate or prepared in a manner

presenting an immediate danger to his health, or that his health suffered as a result of the food.’”)

(quoting Wishon v. Gammon, 978 F.2d 446 (8th Cir.1992)). Accordingly, Defendant Huffman’s

motion to dismiss Count 2 for Eighth Amendment violations is denied.

           B. Count 4: Civil Conspiracy

       “To plead a § 1983 conspiracy claim a plaintiff must plead that he suffered a deprivation

of a constitutional right or privilege.” Zutz v. Nelson, 601 F.3d 842, 850 (8th Cir. 2010) (internal

citation and quotation marks omitted). “To prove a 42 U.S.C. § 1983 conspiracy claim, a

plaintiff must show: (1) that the defendant conspired with others to deprive him of constitutional

rights; (2) that at least one of the alleged co-conspirators engaged in an overt act in furtherance

of the conspiracy; and (3) that the overt act injured the plaintiff.” White v. McKinley, 519 F.3d

806, 814 (8th Cir. 2008) (internal citation omitted). Defendant Huffman argues that Plaintiff is




                                      6
          Case 6:18-cv-03391-SRB Document 71 Filed 06/08/20 Page 6 of 8
required to “allege sufficient ‘specific facts’ giving rise to an inference of a meeting of the minds

between defendants to violate the plaintiff’s constitutional rights.” (Doc. #70, p. 3) (citing

Murray v. Lene, 595 F.3d 868, 870 (8th Cir. 2010)) (holding that “a conspiracy claim, however,

requires allegations of specific facts tending to show a ‘meeting of the minds” among the alleged

conspirators.”) (internal citations omitted). Plaintiff argues that “the facts alleged in the 2nd

Amended Complaint, taken as a whole and no[t] piece-meal as Defendants have done in their

argument, support facts to establish a civil conspiracy.” (Doc. #69, p. 1). The Eighth Circuit

requires specific facts giving rise to an inference of a meeting of the minds. Murray, 595 F.3d at

870. There is no such allegation in the Complaint; therefore, Defendant Huffman’s motion to

dismiss Count 4 for civil conspiracy is granted.

           C. Count 5: Failure to Supervise

       In order to state a claim for failure to supervise, a plaintiff must allege that the supervisor:

       1) Received notice of a pattern of unconstitutional acts committed by
          subordinates;

       2) Demonstrated deliberate indifference to or tacit authorization of the offensive
          acts;

       3) Failed to take sufficient remedial action; and

       4) That such failure proximately caused injury[].

Parrish v. Ball, 594 F.3d 993, 1002 (8th Cir. 2010) (internal citations omitted).

       Defendant Huffman argues that Plaintiff has not alleged all the necessary elements,

including that “the only awareness Plaintiff attempts to show, prior to his own complaint, is that

other staff/jailers knew that Defendant Williams was masturbating at work. Defendant

Williams’ actions in that context are not unconstitutional acts.” (Doc. #70, p. 4). Plaintiff

alleges that he was served food that contained semen on at least one, but potentially multiple




                                      7
          Case 6:18-cv-03391-SRB Document 71 Filed 06/08/20 Page 7 of 8
occasions (Doc. #53, ¶¶ 10, 12), Dade County Sherriff’s Department employees had prior

knowledge that Defendant Williams masturbated while at work (Doc. #53, ¶ 13), “Plaintiff

made a complaint with the Sheriff’s office about being served food tainted with semen upon

learning of Alden Williams being caught masturbating in a bathroom of the jail” (Doc. #53, ¶

14), Defendant Williams admitted to daily acts of masturbation at work (Doc. #53, ¶ 15e), and

Defendant Williams admitted that Deputy Hill caught him masturbating (Doc. #53, ¶ 15f).

Plaintiff alleges that “[Defendant Huffman] did not fire [Defendant Williams] for this act nor

further investigate the actions of [Defendant] Williams tampering with food of Plaintiff or other

inmates at the Dade County Jail” (Doc. #53, ¶ 23), Plaintiff experienced taunting by Defendant

Huffman upon his return visit to Dade County Jail (Doc. #53, ¶¶ 20, 24), and Plaintiff has

suffered physical and emotional distress as a result (Doc. #53, ¶ 25). In examining these factual

allegations, Plaintiff has alleged sufficient facts to state a claim for failure to supervise.

Accordingly, the motion to dismiss Count 5 is denied.

    IV.      Conclusion

          Accordingly, Defendant Sheriff Huffman’s Motion to Dismiss Plaintiff’s Second

Amended Complaint (Doc. #54) is GRANTED IN PART and DENIED IN PART. Count 4 is

dismissed, while Counts 2 and 5 survive.

          IT IS SO ORDERED.


                                                        /s/ Stephen R. Bough
                                                        STEPHEN R. BOUGH, JUDGE
                                                        UNITED STATES DISTRICT COURT

DATE: June 8, 2020




                                        8
            Case 6:18-cv-03391-SRB Document 71 Filed 06/08/20 Page 8 of 8
